Citation Nr: 0913432	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-10 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for vision impairment.

3.  Entitlement to service connection for ulcers.

4.  Entitlement to service connection for a left arm 
disorder.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to service connection for a left little 
finger disorder.

7.  Entitlement to service connection for a left hip 
disorder.

8.  Entitlement to service connection for sciatica.

9.  Entitlement to service connection for a spine disorder.

10.  Entitlement to service connection for a left knee 
disorder.

11.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  


FINDINGS OF FACT

1.  A current diagnosis of malaria is not shown by the 
evidence of record.

2.  A current diagnosis of vision impairment is not shown by 
the evidence of record.

3.  A current diagnosis of ulcers is not shown by the 
evidence of record.

4.  A current diagnosis of a left arm disorder is not shown 
by the evidence of record.

5.  A current diagnosis of a left shoulder disorder is not 
shown by the evidence of record.

6.  A current diagnosis of a left little finger disorder is 
not shown by the evidence of record.

7.  A current diagnosis of a left hip disorder is not shown 
by the evidence of record.

8.  A current diagnosis of sciatica is not shown by the 
evidence of record.

9.  A current diagnosis of a spine disorder is not shown by 
the evidence of record.

10.  A current diagnosis of a left knee disorder is not shown 
by the evidence of record.

11.  The Veteran's current right knee disorder is not shown 
by the medical evidence of record to be related to active 
duty service or to any incident therein.


CONCLUSIONS OF LAW

1.  Malaria was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  Vision impairment was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  Ulcers were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  A left arm disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

5.  A left shoulder disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


6.  A left little finger disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

7.  A left hip disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

8.  Sciatica was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

9.  A spine disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

10.  A left knee disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

11.  A right knee disorder was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  
Upon receipt of a substantially complete application for 
benefits, VA must notify the Veteran of what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the Veteran by making reasonable efforts to 
obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Prior to the initial adjudication of the Veteran's claims, 
the RO's letter dated in November 2004 advised the Veteran of 
the foregoing elements of the notice requirement.  Although 
the letter did not notify the Veteran of effective dates or 
the assignment of disability evaluations, there is no 
prejudice to the Veteran because the preponderance of the 
evidence is against his claims for service connection, and 
thus no rating or effective date will be assigned with 
respect to any claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  Further, the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Sanders, 487 F.3d at 889; Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007) (noting that notice 
deficiencies are prejudicial unless VA shows that the purpose 
of the notice was not frustrated).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's available service treatment 
records, VA medical treatment records, VA medical 
examinations, and identified private medical records have 
been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
National Personnel Records Center indicated in November 2004 
that the majority of the Veteran's service treatment records 
were not obtainable and were presumed destroyed in a 1973 
fire.  As such, there is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  However, case law does not establish a 
heightened "benefit of the doubt," only a heightened duty 
of the Board to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing a claim, and 
to explain its decision when the Veteran's treatment records 
have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  
Similarly, case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
Veteran.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).  No 
medical examination was obtained regarding the Veteran's 
claims for entitlement to service connection for malaria, 
vision impairment, ulcers, a left arm disorder, a left 
shoulder disorder, a left little finger disorder, a left hip 
disorder, sciatica, a spine disorder, or a left knee 
disorder.  While VA is required to provide a medical 
examination when such an examination is necessary to make a 
decision on a claim, none is required regarding these claims.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Finally, 
there is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. 473.

The Veteran claims entitlement to service connection for 
malaria, vision impairment, ulcers, a left arm disorder, a 
left shoulder disorder, a left little finger disorder, a left 
hip disorder, sciatica, a spine disorder, a left knee 
disorder, and a right knee disorder.  Generally, service 
connection may be established for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, arthritis may be presumed to 
have been incurred during service if it first became manifest 
to a compensable degree within one year of separation from 
active duty.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

I.  Service Connection for Malaria, Vision Impairment, 
Ulcers, 
Left Arm Disorder, Left Shoulder Disorder, Left Little Finger 
Disorder, 
Left Hip Disorder, Sciatica, Spine Disorder, and Left Knee 
Disorder

The Veteran is seeking service connection for malaria, vision 
impairment, ulcers, a left arm disorder, a left shoulder 
disorder, a left little finger disorder, a left hip disorder, 
sciatica, a spine disorder, and a left knee disorder.  

The Veteran has not submitted any medical evidence that he 
currently has malaria, vision impairment, ulcers, a left arm 
disorder, a left shoulder disorder, a left little finger 
disorder, a left hip disorder, a spine disorder, or a left 
knee disorder.  Although an October 2004 VA treatment record 
reveals that the Veteran reported a history of malaria, 
sciatic nerve disorder, stomach ulcers, and arthritis, there 
is no indication that these disorders were ever diagnosed.  
In addition, although July 2004  October 2004 VA treatment 
records reflect the Veteran's complaints of back pain and a 
diagnosis of back pain, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . . In the absence 
of proof of present disability there can be no valid claim."  
Brammer, 3 Vet. App. at 225.  With no medical evidence of 
current diagnoses of malaria, vision impairment, ulcers, a 
left arm disorder, a left shoulder disorder, a left little 
finger disability, sciatica, a spine disorder, or a left knee 
disorder, service connection for these disorders is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
of the disorders at issue, the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Service Connection for a Right Knee Disorder

The Veteran is also seeking service connection for a right 
knee disorder.  He contends that he injured his right knee 
during service when he hit his knee on a rock during 
maneuvers.  He noted that his had right knee swelling at that 
time, and that he was given medication and returned to active 
duty thereafter.

As previously explained, the majority of the Veteran's 
service treatment records are presumed destroyed by a 1973 
fire at the NPRC.  However, a December 1943 treatment note is 
of record, which reveals that the Veteran had a possible 
loose body in his right knee.  A January 3, 1944 x-ray of the 
right knee was performed, and the Veteran was returned to 
duty.  On January 18, 1944, another x-ray of the right knee 
was obtained, which was negative.  The Veteran was again 
returned to duty.  Otherwise, the available service treatment 
records are negative for any findings of a right knee 
disorder. 

VA treatment records from July 2004 through November 2004 
reveal the Veteran's complaints of and treatment for right 
knee pain.  A July 2004 treatment record notes that the 
Veteran requested a refill of his medication, which he took 
for right knee arthritis.  The diagnosis was right knee 
arthritis.  An October 2004 treatment record reveals the 
Veteran's complaints of right knee pain, clicking, and 
increased muscle tissue at the back of the knee.  He reported 
that he injured his right knee in the 1940's during service 
and that his joint has deteriorated since then.  The Veteran 
used a cane for stability and ambulation.  Physical 
examination revealed that the Veteran's right knee had 
limited range of motion, pain, crepitus, and edema.  The 
diagnosis was right knee pain.

In December 2005, the Veteran underwent a VA examination.  He 
reported that he banged his right knee on a stone during 
maneuvers, and that he had right knee swelling.  He noted 
that he was given medication and returned to duty.  He also 
indicated that he had other episodes of right knee swelling 
during service.  The Veteran complained of right knee pain, 
weakness, and effusion.  Physical examination revealed the 
Veteran's gait to be antalgic, with poor propulsion.  There 
was evidence of abnormal weight bearing and abnormal shoe 
wear pattern, greater on the left, with increased wear on the 
outside edge of the right and left heels.  Range of motion 
showed active flexion to 105 degrees with pain, passive 
flexion to 110 degrees with pain, and extension to 0 degrees 
without pain.  There was no additional limitation of motion 
on repetitive use.  The diagnosis was severe osteoarthritis 
of the right knee.  After reviewing the Veteran's claims 
file, the VA examiner concluded that an opinion regarding 
whether the Veteran's current right knee disorder was related 
to service could not be made without resort to mere 
speculation.  The VA examiner explained that not enough 
information was available regarding the initial right knee 
injury in the Veteran's service treatment records or the 
other two times in service he sought care for his right knee 
to provide an opinion.

The Veteran contends that his current right knee disorder is 
related to the service.  These statements are competent 
evidence as to events and observations.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  However, his statements are 
not competent evidence as to the etiology of his current 
right knee disorder.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the Veteran is 
not a physician, his statements are not competent evidence 
that his current right knee disorder is the result of any 
incurrence in service over 63 years ago.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The Board finds that the evidence of record does not support 
a finding of service connection for a right knee disorder.  
There is a diagnosis of a current right knee disorder.  
Degmetich, 104 F.3d at 1333 (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  However, right knee arthritis was 
not diagnosed within one year of service discharge.  38 
C.F.R. §§ 3.307, 3.309.  There is no medical evidence of 
record which demonstrates a nexus between the Veteran's 
current disability and his right knee injury in service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  After performing a physical examination and 
reviewing the Veteran's claims file, the December 2005 VA 
examiner concluded that he could not find a nexus between the 
Veteran's current right knee disorder and service without 
resorting to speculation.  A finding of service connection 
may not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2008); see also Morris 
v. West, 13 Vet. App. 94, 97 (1999).

Thus, there is no competent medical evidence of record 
linking the Veteran's right knee disorder to service or to 
any incident of service, despite his assertions that such a 
causal relationship exists.  In addition, the first post-
service medical evidence of a right knee disorder was in July 
2004, over 58 years after service discharge.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  As there is no competent evidence which provides 
the required nexus between military service and the issue on 
appeal, the preponderance of the evidence is against the 
Veteran's claim, and service connection for a right knee 
disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application.  Gilbert, 1 Vet. App. 49. 


ORDER

Service connection for malaria, vision impairment, ulcers, a 
left arm disorder, a left shoulder disorder, a left little 
finger disorder, a left hip disorder, sciatica, a spine 
disorder, a left knee disorder, and a right knee disorder is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


